Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                             CASE NO.:

 WINDY LUCIUS,

        Plaintiff,

 v.

 NEPTUNE CIGARS, INC.,
 a Florida for-profit corporation,

        Defendant.
                                               /

                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

        Plaintiff, WINDY LUCIUS, (“Plaintiff”), hereby sues the Defendant, NEPTUNE CIGAR

 a Florida for-profit corporation, for Injunctive Relief, and attorney’s fees, damages, litigation

 expenses, and costs pursuant to the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq.

 (“Rehabilitation Act or RA”).

        1.      Plaintiff is a Florida resident, lives in Miami-Dade County, is sui juris, and is

 otherwise qualified as an individual with disabilities as defined by the RA. Plaintiff is blind and

 therefore, unable to fully engage in and enjoy the major life activity of seeing.

        2.      Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

 and/or access and comprehend internet website information without software specially designed

 for the visually impaired. Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is

 one of the most popular reader Screen Reader Software ("SRS") utilized worldwide.

        3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

 is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 9




 whether recipients of federal financial assistance and/or their websites are in compliance with the

 RA. Plaintiff is an otherwise qualified individual with a disability who has been denied the benefits

 of a program or activity receiving federal financial assistance. 29 U.S.C. Section 794(a).

                                   JURISDICTION AND VENUE

         4.      Plaintiff is expressly authorized to bring this action under the Rehabilitation Act of

 1973, 29 U.S.C. Section 794 and 794a(a)(2) and (b)(3)(A), and under Section 505 of the RA which

 enforces Section 504 of the RA, 29 U.S.C. Section 794 and 794a incorporating the remedies, rights

 and procedures set forth in Title VI of the Civil Rights Act of 1964, 42 U.S.C. 2000d et. seq.

         5.      Venue lies in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b), and

 Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause of action

 occurred in this District.

         6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of t h e RA.

         7.      Defendant owns, leases, leases to, or operates a business that is a recipient of federal

 financial assistance in Miami-Dade. See Exhibit A.

                                                FACTS

         8.      Subsequent to the effective date of the RA, Defendant constructed, or caused to be

 constructed, a website located at http://www.neptunecigar.com/ (hereinafter “website”). Defendant

 is the owner, operator, lessor and/or lessee of the website. This website supports, is an extension

 of, is in conjunction with, is complementary and supplemental to, the above-referenced retail store.

 This website provides information about Defendant's retail store, including information about the

 special sales, goods, services, accommodations, privileges, benefits and facilities available to

 patrons at physical locations. The website also allows customers to make purchases online. On




                                                    2
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 9




 information and belief, Defendant also continually and/or periodically updates and maintains the

 website.

        9.      The website is an extension of Defendant's retail business. By and through this

 website, Defendant extends its retail business into individual persons' homes, portable devices and

 personal computers wherever located. The website is a “program or activity” of Defendant's business.

 The website also provides access to the goods, services, facilities, privileges, advantages or

 accommodations of the retail business. For example, the website provides a list of items available

 for sale in the brick and mortar stores, and the ability to purchase items to be shipped and to track

 your order once a purchase has been made. Like many people, Plaintiff would like to pre-shop the

 Defendant’s stores to determine whether certain items are available at the stores before she leaves

 home and whether the items are “on sale”. She would like to take advantage of special sales in

 store that she would only know about from the website. Defendant’s website provides access to

 benefits of Defendant’s physical stores and Plaintiff was denied those benefits when she could not

 access Defendant’s website Plaintiff attempted to access and/or utilize Defendant's website, but

 was unable to, and she continues to be unable to enjoy full and equal access to the website and/or

 understand the content therein because numerous portions of the website do not interface with

 and are not readable by SRS. More specifically, features of the website that are inaccessible to the

 visually impaired include, but are not limited to, the following: The promotional image showing

 six premium cigars for $35 is not labeled. This is announced as an unlabeled graphic. None of the

 menu items are in the Tab order. Each menu item is an interactive elements that expands to show

 additional links. Screen reader users that navigate by the Tab key will not hear any of these menu

 items. Skip navigation is not available. The Add to Cart button label changes to read Checkout and

 the button color changes from green to yellow to inform users that the product was successfully




                                                  3
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 4 of 9




 added to the cart but none of the visual cues are announced to screen reader users. They do not

 hear any of the confirmations which are shown onscreen. The pagination section is not labeled.

 Users first hear the unlabeled left navigation arrow as "Cigars Dash Sort Equals B S N & B Equals

 12 Dot Dot Dot." Then each page number is announced only as "1 link" for example. Users do not

 hear that they are on the pagination section and the unlabeled left and right navigation buttons

 create further confusion. The Cigar Autopsy 101 image, shown in the Cigar Tutorial section,

 contain embedded text that is not announced to screen reader users. The image label is announced

 but the image, including the arrows pointing to specific components and the corresponding text

 definitions are not available to blind users.

         10.     Plaintiff continues to attempt to utilize the website and/or plans to continue to

 attempt to utilize the website in the near future. In the alternative, Plaintiff intends to monitor the

 website in the near future, as a tester, to ascertain whether it has been updated to interact properly

 with screen reader software.

                     COUNT I - VIOLATION OF THE REHABILITATION ACT

         11.     As more specifically set forth above, Defendant has violated the RA by failing to

 interface its website with software utilized by visually impaired individuals. Thus, Defendant has

 violated the following provisions either directly or through contractual, licensing or other

 arrangements with respect to Plaintiff and other similarly situated individuals solely by reason of

 their disability:

                 a.      By excluding Plaintiff from participation in and denying her the benefits of

 or subjecting her to discrimination under any program or activity receiving Federal financial

 assistance, Defendant has violated the RA;

                 b.      Congress enacted the RA to enforce the policy of the United States that all




                                                   4
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 5 of 9




 programs, projects and activities receiving federal assistance “. . .be carried out in a manner

 consistent with the principles of . . . inclusion, integration and full participation of the individuals

 [with disabilities].” 29 U.S.C. Section 701 (c)(3);

                 c.      Defendant is a recipient of federal financial assistance bringing it under the

 RA which prohibits discrimination against qualified or otherwise qualified individuals in the

 recipient’s “programs or activities”;

                 d.      Section 504 of the RA prohibits recipients of federal funding from

 discriminating against disabled persons and requires that facilities, programs or activities operated

 by a federally funded entity be readily accessible to persons with disabilities;

                 e.      The RA defines “program or activity” as all of the operations of the entire

 corporation, partnership, or other private organization, or sole proprietorship as a whole which

 receives and distributes federal financial assistance. Defendant’s website and its content is a

 “program or activity” within the meaning of the Rehabilitation Act. 29 U.S.C. Section

 794(b)(3)(A);

                 f.      Plaintiff was denied access to Defendant’s website solely by reason of her

 disability. This denial of access to Defendant’s “program or activity” subjected Plaintiff to

 discrimination, excluded Plaintiff from participation in the program or activity and denied Plaintiff

 the benefits of Defendant’s website, a service available to those persons who are not blind. As of

 this filing, the website remains inaccessible to qualified or otherwise qualified persons;

                 g.      The international website standards organization, WC3, has published

 widely-accepted guidelines (“WCAG 2.0 and WCAG 2.1 AA”) for making digital content

 accessible to individuals with disabilities. These guidelines have been endorsed the United States

 Department of Justice and by Federal Courts and the United States Access Board; and,




                                                    5
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 6 of 9




                h.      Defendant has engaged in unlawful practices in violation of Section 504 of

 the Rehabilitation Act, 29 U.S.C. Section 794 since it launched its website. These practices include

 but are not limited to denying Plaintiff, an individual with a disability who, with or without

 reasonable modifications to the rules, policies or practices; the removal of communication barriers;

 or the provision of auxiliary aids and services, meets the essential eligibility requirements for the

 receipt of services to participate in programs or activities provided by Defendant..

        12.     Defendant has acted with deliberate indifference to the provisions of the

 Rehabilitation Act in regards to the unlawful practices described herein because Defendant is fully

 aware that the inaccessible features of its website and has failed to remediate the website to make

 it equally accessible to persons with vision disabilities. Defendant knew that harm to a federally

 protected right was substantially likely and it failed to act on that likelihood when it failed to

 remediate its website. Defendant knew this, and on information and belief, a person with authority

 to order the remediation of the website, made a deliberate choice to continue to offer the

 inaccessible website to its customers and potential customers knowing that the website is

 inaccessible to the blind.

        13.     Plaintiff would like to be a customer at Defendant’s brick and mortar location but

 before she goes to the store, she would like to determine what is available for her purchasing, what

 promotions are being offered and what new items are currently available. In that regard, Plaintiff

 continues to attempt to utilize the website and/or plans to continue to attempt to utilize the website

 on a monthly basis to make selections for purchasing online or in the store.

        14.     Plaintiff is continuously aware of the violations at Defendant's website and is aware

 that it would be a futile gesture to attempt to utilize the website as long as those violations exist

 unless she is willing to suffer additional discrimination.




                                                   6
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 7 of 9




           15.   Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

 of the discriminatory conditions present at Defendant's website. By continuing to operate its

 website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

 segregation and deprives Plaintiff the full and equal enjoyment of the benefits of the programs and

 activities available to the general public. By encountering the discriminatory conditions at

 Defendant's website, and knowing that it would be a futile gesture to attempt to utilize the website

 unless she is willing to endure additional discrimination, Plaintiff is deprived of the meaningful

 choice of freely visiting and utilizing the same store or website readily available to the general

 public and is deterred and discouraged from doing so. By maintaining a website with violations,

 Defendant deprives plaintiff the participation in and benefits of its programs and activities.

           16.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

 of the Defendant’s discrimination until the Defendant is compelled to comply with the

 requirements of the RA.

           17.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

 from the Defendant’s non-compliance with the RA with respect to this website as described above.

 Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

 in violation of the RA by the Defendant. Plaintiff desires to access the website to avail herself of

 the benefits, therein, and/or to assure herself that this website is in compliance with the RA so that

 she and others similarly situated will have full and equal enjoyment of the website without fear of

 discrimination.

           18.   The Plaintiff and all others similarly situated will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the RA as requested

 herein.




                                                     7
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 8 of 9




         19.      Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

 litigation expenses from the Defendant pursuant to 29 U.S.C. § 794 a.

         20.      As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

 counsel for the filing and prosecution of this action. Plaintiff is entitled to have her reasonable

 attorney’s fees, costs and litigation expenses paid by Defendant pursuant to 29 U.S.C. § 794a.

         WHEREFORE, Plaintiff respectfully requests:

         a.       The Court issue a Declaratory Judgment that determines that the Defendant's website

 at the commencement of the subject lawsuit is in violation of the Rehabilitation Act;

         b.       The Court issue a Declaratory Judgment that determines that the Defendant's website

 is in violation of the Rehabilitation Act et seq.;

         c.       The Court issue a Declaratory Judgment that Defendant has violated the RA by

 failing to monitor and maintain its website to ensure that it is readily accessible to and usable by

 persons with vision impairment;

         d.       That this Court issue an Order directing Defendant to alter its website to make it

 accessible to, and useable by, individuals with disabilities to the full extent required by the

 Rehabilitation Act;

         e.       That this Court enter an Order directing Defendant to evaluate and neutralize its

 policies and procedures towards persons with disabilities for such reasonable time so as to allow

 Defendant to undertake and complete corrective procedures;

         f.       That this Court enter an Order directing Defendant to continually update and

 maintain its website to ensure that it remains fully accessible to and usable by visually impaired

 individuals;




                                                      8
Case 1:21-cv-21936-MGC Document 1 Entered on FLSD Docket 05/24/2021 Page 9 of 9




        g.     An award of attorney’s fees, costs and litigation expenses pursuant to 29 Section

 794a.; and,

        h.     Such other relief as the Court deems just and proper, and/or is allowable under the

 Rehabilitation Act.

 Dated: May 21, 2021




                                             Respectfully submitted,


                                             /s/ J. Courtney Cunningham
                                             J. Courtney Cunningham, Esq.
                                             J. COURTNEY CUNNINGHAM, PLLC
                                             FBN: 628166
                                             8950 SW 74th Court, Suite 2201
                                             Miami, FL 33156
                                             T: 305-351-2014
                                             cc@cunninghampllc.com




                                                9
